 
Exhibit 10.1


FORM OF INDEMNIFICATION AGREEMENT




AGREEMENT, dated as of ______________ (this “Agreement”), between American
General Finance, Inc., an Indiana corporation (the “Company”), and
__________________ (“Indemnitee”).
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Indemnitee is a director and/or officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;
 
WHEREAS, the Company’s Amended and Restated Certificate of Incorporation, as
amended from time to time (“Certificate of Incorporation”) and Amended and
Restated Bylaws, as amended from time to time (“Bylaws”) require the Company to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted by law and the Indemnitee has been serving and continues to
serve as a director and/or officer of the Company in part in reliance on such
Certificate of Incorporation and Bylaws;
 
WHEREAS, uncertainties as to the availability of indemnification created by
recent court decisions may increase the risk that the Company will be unable to
retain and attract as directors and officers the most capable persons available;
 
WHEREAS, the board of directors of the Company (“Board of Directors”) has
determined that the inability of the Company to retain and attract as directors
and officers the most capable persons would be detrimental to the interests of
the Company and that the Company therefore should seek to assure such persons
that indemnification and insurance coverage will be available in the future;
 
WHEREAS, the parties intend that any rights the Indemnitee may have from
Indemnitee-Related Entities (as defined herein) shall be secondary to the
primary obligation of the Company to indemnify and hold harmless the Indemnitee
under this Agreement; and


WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Company’s Certificate of Incorporation and
Bylaws will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate of Incorporation and Bylaws or
any change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or
 


 
 

--------------------------------------------------------------------------------

 


complete) permitted by law and as set forth in this Agreement, and for the
continued coverage of Indemnitee under the directors’ and officers’ liability
insurance policy of the Company.
 
NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:
 
1.           Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:
 

 
(a)
Change in Control:  shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than Fortress Investment Group LLC and its affiliates
and other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 20% or more of the total voting power represented by
the Company’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors and any new director whose election by the
Board of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the shareholders of the
Company approve a merger or consolidation of the Company with any other entity
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets.
       
(b)
Claim:  means any threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative,

 
 
 
2

--------------------------------------------------------------------------------

 




 

   
investigative or other, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by (or in the right of) the Company or any
governmental agency or any other person or entity, in which Indemnitee was, is,
may be or will be involved as a party, witness or otherwise.
       
(c)
ERISA:  means the Employee Retirement Income Security Act of 1974, as amended.
       
(d)
Expenses:  include attorneys’ fees and all other direct or indirect costs,
expenses and obligations, including judgments, fines, penalties, interest,
appeal bonds, amounts paid in settlement with the approval of the Company, and
counsel fees and disbursements (including, without limitation, experts’ fees,
court costs, retainers, appeal bond premiums, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, prosecuting,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, prosecute, defend, be a witness in or participate in,
any Claim relating to any Indemnifiable Event, and shall include (without
limitation) all attorneys’ fees and all other expenses incurred by or on behalf
of an Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement or any other right provided by this
Agreement (including, without limitation, such fees or expenses incurred in
connection with legal proceedings contemplated by Section 2(d) hereof).
       
(e)
Indemnifiable Amounts:  means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including, without limitation, any
indebtedness which the Company or any subsidiary of the Company has assumed or
taken subject to, and (iii) any liabilities which an Indemnitee incurs as a
result of acting on behalf of the Company (whether as a fiduciary or otherwise)
in connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the United States Internal Revenue
Service, penalties assessed by the Department of Labor,

 
 
 
3

--------------------------------------------------------------------------------

 


 

   
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).
       
(f)
Indemnifiable Event:  means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that Indemnitee is
or was a director and/or officer or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, manager,
member, partner, tax matter partner, trustee, agent, fiduciary or similar
capacity, of another company, corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust or other entity or
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity (in all cases whether or not Indemnitee is acting or serving in any
such capacity or has such status at the time any Indemnifiable Amount is
incurred for which indemnification, advancement or any other right can be
provided by this Agreement).  The term “Company,” where the context requires
when used in this Agreement, may be construed to include such other company,
corporation, limited liability company, partnership, joint venture, employee
benefit plan, trust or other entity or enterprise.
       
(g)
Indemnitee-Related Entities:  means any company, corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise (other than the Company or any other company, corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise Indemnitee has agreed, on behalf of the
Company or at the Company’s request, to serve as a director, officer, employee
or agent and which service is covered by the indemnity described in this
Agreement) from whom an Indemnitee may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation.
       
(h)
Independent Legal Counsel:  means an attorney or firm of attorneys (following a
Change in Control, selected in accordance with the provisions of Section 3
hereof) who is experienced in matters of corporate law and who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).
       
(i)
Jointly Indemnifiable Claim:  means any Claim for which the Indemnitee may be
entitled to indemnification from both an

 
 
 
4

--------------------------------------------------------------------------------

 




 

     
Indemnitee-Related Entity and the Company pursuant to applicable law, any
indemnification agreement or the certificate of incorporation, by-laws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company and an Indemnitee-Related Entity.
           
(j)
Reviewing Party:  means any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.
           
(k)
Voting Securities:  means any securities of the Company which vote generally in
the election of directors.
         
2.
Basic Indemnification Arrangement; Advancement of Expenses.
         
(a)
In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee, or cause Indemnitee
to be indemnified, to the fullest extent permitted by law as soon as practicable
but in any event no later than thirty (30) days after written demand is
presented to the Company, and hold Indemnitee harmless against any and all
Indemnifiable Amounts.
           
(b)
If so requested by Indemnitee, the Company shall advance, or cause to be
advanced (within two business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”).  The Company shall, in accordance
with such request (but without duplication), either (i) pay, or cause to be
paid, such Expenses on behalf of Indemnitee, or (ii) reimburse, or cause the
reimbursement of, Indemnitee for such Expenses.  Subject to Section 2(d),
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any prior determination by the Reviewing Party that the Indemnitee has satisfied
any applicable standard of conduct for indemnification.
           
(c)
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by Indemnitee unless (i) the
Company has joined in or the Board of Directors has authorized or consented to
the initiation of such Claim or (ii) the Claim is one to enforce Indemnitee’s
rights under this Agreement.

 

 
 
5

--------------------------------------------------------------------------------

 


 

 
(d)
Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written legal opinion, in any case in
which the Independent Legal Counsel is involved as required by Section 3 hereof)
that Indemnitee would not be permitted to be indemnified under applicable law,
and (ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines (in a written legal opinion, in any case in
which the Independent Legal Counsel is involved as required by Section 3 hereof)
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by Indemnitee shall be deemed
to satisfy any requirement that Indemnitee provide the Company with an
undertaking to repay any Expense Advance if it is ultimately determined that the
Indemnitee is not entitled to indemnification under applicable law); provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).  Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free.  If there has not
been a Change in Control, the Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control, the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 3 hereof.  If
there has been no determination by the Reviewing Party within thirty (30) days
after written demand is presented to the Company or if the Reviewing Party
determines that Indemnitee would not be permitted to be indemnified in whole or
in part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of New York or the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Any

 
 
 
6

--------------------------------------------------------------------------------

 




 

   
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.



 
3.           Change in Control.  The Company agrees that if there is a Change in
Control then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any provision of the Company’s Certificate of Incorporation or the
Bylaws now or hereafter in effect, the Company shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or
withheld).  Such counsel, among other things, shall render its written opinion
to the Company and Indemnitee as to whether and to what extent the Indemnitee
would be permitted to be indemnified under applicable law.  The Company agrees
to pay the reasonable fees of the Independent Legal Counsel and to indemnify
fully such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
 
4.           Indemnification for Additional Expenses.  The Company shall
indemnify, or cause the indemnification of, Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall advance such Expenses to
Indemnitee subject to and in accordance with Section 2(b), which are incurred by
Indemnitee in connection with any action brought by Indemnitee for (i)
indemnification or an Expense Advance by the Company under this Agreement or any
provision of the Company’s Certificate of Incorporation or the Bylaws now or
hereafter in effect and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be; provided that
Indemnitee shall be required to reimburse such Expenses in the event that a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by Indemnitee, or the
defense by Indemnitee of an action brought by the Company or any other person,
as applicable, was frivolous or in bad faith.
 
5.           Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or other Indemnifiable Amounts in respect of a Claim but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.  Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.
 
6.           Burden of Proof, Etc.  In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the Reviewing Party, court, any finder of fact or other
relevant person shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is
 


 
7

--------------------------------------------------------------------------------

 
 
 
entitled to indemnification, and the burden of proof shall be on the Company (or
any other person or entity disputing such conclusions) to establish, by clear
and convincing evidence, that Indemnitee is not so entitled.
 
7.           Reliance as Safe Harbor.  For purposes of this Agreement,
Indemnitee shall be deemed to have acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
if Indemnitee’s actions or omissions to act are taken in good faith reliance
upon the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Board of Directors, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company.  In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnity hereunder.
 
8.           No Other Presumptions.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
 
9.           Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Company’s
Certificate of Incorporation, the Bylaws or the Delaware General Corporation Law
or otherwise.  To the extent that a change in applicable law (whether by statute
or judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Certificate of Incorporation, the Bylaws
or this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.  To the
extent that there is a conflict or inconsistency between the terms of this
Agreement, the Company’s Certificate of Incorporation or the Bylaws, it is the
intent of the parties hereto that the Indemnitee shall enjoy the greater
benefits regardless of whether contained herein or in the Company’s Certificate
of Incorporation or the Bylaws.  No amendment or alteration of the Company’s
Certificate of Incorporation or the Bylaws or any other agreement shall
adversely affect the rights provided to Indemnitee under this Agreement.
 


 
8

--------------------------------------------------------------------------------

 


 
10.           Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for the Company’s directors and officers.  If the Company has such
insurance in effect at the time the Company receives from Indemnitee any notice
of the commencement of an action, suit or proceeding, the Company shall give
prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy.  The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policy.
 
11.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
 
12.           Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
13.           Subrogation.  Subject to Section 14 hereof, in the event of
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee, who shall execute
all papers reasonably required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.  The Company shall pay or reimburse all Expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.
 
14.           Jointly Indemnifiable Claims.  Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
 


 
9

--------------------------------------------------------------------------------

 
 
 
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
Expenses with respect to any Jointly Indemnifiable Claim, the Company agrees
that such payment or advancement shall not extinguish or affect in any way the
rights of the Indemnitee under this Agreement and further agrees that the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company.  Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 14, entitled to enforce this Section
14 against the Company as though each such Indemnitee-Related Entity were a
party to this Agreement.
 
15.           No Duplication of Payments.  Subject to Section 14 hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, or any
provision of the Company’s Certificate of Incorporation or the Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder.
 
16.           Defense of Claims.  The Company shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include both the Company, or any subsidiary of the Company, and
Indemnitee and Indemnitee concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense.  The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any Claim relating to an Indemnifiable Event effected
without the Company’s prior written consent.  The Company shall not, without the
prior written consent of the Indemnitee, effect any settlement of any Claim
relating to an Indemnifiable Event which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Claim.  Neither the Company nor
Indemnitee shall unreasonably withhold, condition or delay its or his or her
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.  In no event shall Indemnitee be required to waive,
prejudice or limit attorney-client privilege or work-product protection or other
applicable privilege or protection.
 
17.           No Adverse Settlement.  The Company shall not seek, nor shall it
agree to, consent to, support, or agree not to contest any settlement or other
resolution of any
 


 
10

--------------------------------------------------------------------------------

 
 
 
Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter that has the actual or
purported effect of extinguishing, limiting or impairing Indemnitee’s rights
hereunder, including without limitation the entry of any bar order or other
order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.
 
18.           Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor or continuing
company by purchase, merger, consolidation or otherwise to all or substantially
all of the business and/or assets of the Company), assigns, spouses, heirs,
executors and personal and legal representatives.  The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee and his or her counsel, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
an officer and/or director of the Company or of any other entity or enterprise
at the Company’s request.
 
19.           Security.  To the extent requested by Indemnitee and approved by
the Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the obligations of the Company hereunder
through an irrevocable bank line of credit, funded trust or other collateral or
by other means.  Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of such Indemnitee.
 
20.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.
 
21.           Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law.  Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.
 


 
11

--------------------------------------------------------------------------------

 


 
22.           Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by facsimile, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:
 

 
(a)
If to the Company, to:
 
   
American General Finance, Inc.
601 NW 2nd Street
Evansville, IN 47708
F: (812) 468-5396
Attn: General Counsel
         
with a copy (which shall not constitute notice) to:
         
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Fax:  (212) 735-2000
Attn:  Joseph A. Coco, Esq.
       
(b)
If to the Indemnitee, to the address set forth on Annex A hereto.



 
All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or facsimile number for a party as shall be specified by like
notice).  Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.
 
23.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.
 
24.           Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
 
25.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
 


 
12

--------------------------------------------------------------------------------

 




 
[Signature page follows]
 
 


 
13

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 

   
AMERICAN GENERAL FINANCE, INC.
                   
By:
         
Name:
     
Title:
                               
[Indemnitee]





 

